
	

113 HR 2991 IH: Little Shell Tribe of Chippewa Indians Restoration Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2991
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Daines introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To extend the Federal recognition to the Little Shell
		  Tribe of Chippewa Indians of Montana, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Little Shell Tribe of Chippewa Indians
			 Restoration Act of 2013.
		2.FindingsCongress finds that—
			(1)the Little Shell Tribe of Chippewa Indians
			 is a political successor to signatories of the Pembina Treaty of 1863, under
			 which a large area of land in the State of North Dakota was ceded to the United
			 States;
			(2)the Turtle Mountain Band of Chippewa of
			 North Dakota and the Chippewa-Cree Tribe of the Rocky Boy’s Reservation of
			 Montana, which also are political successors to the signatories of the Pembina
			 Treaty of 1863, have been recognized by the Federal Government as distinct
			 Indian tribes;
			(3)the members of the Little Shell Tribe
			 continue to live in the State of Montana, as their ancestors have for more than
			 100 years since ceding land in the State of North Dakota as described in
			 paragraph (1);
			(4)in the 1930s and 1940s, the Tribe
			 repeatedly petitioned the Federal Government for reorganization under the Act
			 of June 18, 1934 (25 U.S.C. 461 et seq.) (commonly known as the Indian
			 Reorganization Act);
			(5)Federal agents who visited the Tribe and
			 Commissioner of Indian Affairs John Collier attested to the responsibility of
			 the Federal Government for the Tribe and members of the Tribe, concluding that
			 members of the Tribe are eligible for, and should be provided with, trust land,
			 making the Tribe eligible for reorganization under the Act of June 18, 1934 (25
			 U.S.C. 461 et seq.) (commonly known as the Indian Reorganization
			 Act);
			(6)due to a lack of Federal appropriations
			 during the Depression, the Bureau of Indian Affairs lacked adequate financial
			 resources to purchase land for the Tribe, and the members of the Tribe were
			 denied the opportunity to reorganize;
			(7)in spite of the failure of the Federal
			 Government to appropriate adequate funding to secure land for the Tribe as
			 required for reorganization under the Act of June 18, 1934 (25 U.S.C. 461 et
			 seq.) (commonly known as the Indian Reorganization Act), the
			 Tribe continued to exist as a separate community, with leaders exhibiting clear
			 political authority;
			(8)the Tribe, together with the Turtle
			 Mountain Band of Chippewa of North Dakota and the Chippewa-Cree Tribe of the
			 Rocky Boy’s Reservation of Montana, filed 2 law suits under the Act of August
			 13, 1946 (60 Stat. 1049) (commonly known as the Indian Claims Commission
			 Act), to petition for additional compensation for land ceded to the
			 United States under the Pembina Treaty of 1863 and the McCumber Agreement of
			 1892;
			(9)in 1971 and 1982, pursuant to Acts of
			 Congress, the tribes received awards for the claims described in paragraph
			 (8);
			(10)in 1978, the Tribe submitted to the Bureau
			 of Indian Affairs a petition for Federal recognition, which is still pending as
			 of the date of enactment of this Act; and
			(11)the Federal Government, the State of
			 Montana, and the other federally recognized Indian tribes of the State have had
			 continuous dealings with the recognized political leaders of the Tribe since
			 the 1930s.
			3.DefinitionsIn this Act:
			(1)MemberThe term member means an
			 individual who is enrolled in the Tribe pursuant to section 7.
			(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(3)TribeThe term Tribe means the
			 Little Shell Tribe of Chippewa Indians of Montana.
			4.Federal recognition
			(a)In generalFederal recognition is extended to the
			 Tribe.
			(b)Effect of Federal lawsExcept as otherwise provided in this Act,
			 all Federal laws (including regulations) of general application to Indians and
			 Indian tribes, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.)
			 (commonly known as the Indian Reorganization Act), shall apply
			 to the Tribe and members.
			5.Federal services and benefits
			(a)In generalBeginning on the date of enactment of this
			 Act, the Tribe and each member shall be eligible for all services and benefits
			 provided by the United States to Indians and federally recognized Indian
			 tribes, without regard to—
				(1)the existence of a reservation for the
			 Tribe; or
				(2)the location of the residence of any member
			 on or near an Indian reservation.
				(b)Service areaFor purposes of the delivery of services
			 and benefits to members, the service area of the Tribe shall be considered to
			 be the area comprised of Blaine, Cascade, Glacier, and Hill Counties in the
			 State of Montana.
			6.Reaffirmation of rights
			(a)In generalNothing in this Act diminishes any right or
			 privilege of the Tribe or any member that existed before the date of enactment
			 of this Act.
			(b)Claims of TribeExcept as otherwise provided in this Act,
			 nothing in this Act alters or affects any legal or equitable claim of the Tribe
			 to enforce any right or privilege reserved by, or granted to, the Tribe that
			 was wrongfully denied to, or taken from, the Tribe before the date of enactment
			 of this Act.
			7.Membership roll
			(a)In generalAs a condition of receiving recognition,
			 services, and benefits pursuant to this Act, the Tribe shall submit to the
			 Secretary, by not later than 18 months after the date of enactment of this Act,
			 a membership roll consisting of the name of each individual enrolled as a
			 member of the Tribe.
			(b)Determination of membershipThe qualifications for inclusion on the
			 membership roll of the Tribe shall be determined in accordance with sections 1
			 through 3 of article 5 of the constitution of the Tribe dated September 10,
			 1977 (including amendments to the constitution).
			(c)Maintenance of rollThe Tribe shall maintain the membership
			 roll under this section.
			8.Transfer of land
			(a)HomelandThe Secretary shall acquire, for the
			 benefit of the Tribe, trust title to 200 acres of land within the service area
			 of the Tribe to be used for a tribal land base.
			(b)Additional landThe Secretary may acquire additional land
			 for the benefit of the Tribe pursuant to section 5 of the Act of June 18, 1934
			 (25 U.S.C. 465) (commonly known as the Indian Reorganization
			 Act).
			
